IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


DISCOVERY CHARTER SCHOOL,                   : No. 193 EAL 2015
                                            :
                   Respondent               :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Commonwealth Court
             v.                             :
                                            :
                                            :
SCHOOL DISTRICT OF PHILADELPHIA             :
AND SCHOOL REFORM COMMISSION,               :
                                            :
                   Petitioners              :


                                       ORDER



PER CURIAM

      AND NOW, this 26th day of April, 2016, the Petition for Allowance of Appeal is

GRANTED. The issues, as stated by Petitioners, are:


   (1) Did the Commonwealth Court err when it created an extra-legislative scheme for
       amending charters that is not contained in the Charter School Law?
   (2) Did the Commonwealth Court err when it held that, although the Charter School
       Law does not authorize amendments to charters, a charter school has a right to
       amend its charter at any time to change its charter’s terms without evaluation of
       the proposed amended terms by a school district under the [Charter School
       Law’s] provisions governing charter applications?
   (3) If charter amendments are permissible, did the Commonwealth Court err when it
       held that, although the Charter School Law does not authorize displacement of a
       school district governing body’s authority with respect to amendment
       applications, that governing body should be deemed to deny an application if that
       body fails to act on it within an unspecified time and to thereby forfeit that
       authority to the State Charter School Appeal Board?